Name: Commission Regulation (EC) No 304/2000 of 9 February 2000 establishing measures for the recovery of the stock of cod in the Irish Sea (ICES division VIIa)
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 Avis juridique important|32000R0304Commission Regulation (EC) No 304/2000 of 9 February 2000 establishing measures for the recovery of the stock of cod in the Irish Sea (ICES division VIIa) Official Journal L 035 , 10/02/2000 P. 0010 - 0011COMMISSION REGULATION (EC) No 304/2000of 9 February 2000establishing measures for the recovery of the stock of cod in the Irish Sea (ICES division VIIa)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture(1), as last amended by Regulation (EC) No 1181/98(2), and in particular Article 15(1) thereof,Whereas:(1) In November 1999, the International Council for the Exploration of the Sea indicated that the stock of cod in the Irish Sea (ICES division VIIa) is at serious risk of collapse.(2) At the Council meeting of 16 and 17 December 1999, the Commission and the Council noted the urgent requirement to establish a recovery plan for cod in the Irish Sea.(3) The immediate requirement is to allow as many cod as possible to spawn during the period mid-February to the end of April 2000.(4) Therefore, a closure to fishing for cod in this time period is urgently required in the appropriate geographical area of the Irish Sea.(5) However, the stocks of Norway lobster (Nephrops norvegicus), shrimps and flatfish in the Irish Sea are not in danger and are of considerable commercial importance. The closure to protect cod should, therefore, be established in such a way that fisheries for Norway lobster, shrimps and flatfish, should not be significantly diminished while minimising risk to cod.(6) Additionally, transitional measures for 2000 laid down in footnote 6 of Annex I to Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms(3), as last amended by Regulation (EC) No 2723/1999(4), which might allow a high by-catch of cod to be taken in the Irish Sea (ICES division VIIa) should be made inapplicable,HAS ADOPTED THIS REGULATION:Article 11. In the period 14 February to 30 April 2000 it shall be prohibited to use any demersal trawl, seine or similar towed net, any gill net, trammel net, tangle net or similar static net or any fishing gear incorporating hooks within that part of ICES division VIIa situated:- south of a straight line drawn between a point on the coast of Northern Ireland at 54 ° 30' N and a point on the coast of England at 54 ° 30' N, and- north of a line drawn by sequentially joining with straight lines the following geographical coordinates:a point on the east coast of Ireland at 53 ° 15' N53 ° 15' N, 05 ° 00' W54 ° 00' N, 05 ° 00' W54 ° 00' N, 04 ° 00' W53 ° 30' N, 04 ° 00' Wa point on the west coast of England at 53 ° 30' N.2. By way of derogation from paragraph 1 the use of demersal otter trawls within the area and the period referred to therein shall be permitted provided that:(a) the mesh size of such trawls lies either in the range 70 mm to 79 mm or in the range 80 mm to 99 mm;(b) no other type of fishing gear is retained on board;(c) all demersal otter trawls retained on board are of only one of the permitted mesh size ranges;(d) no individual mesh, irrespective of its position within any such trawl is of mesh size greater than 300 mm;(e) such trawls are used only within either or both of the following areas:(i) an area enclosed by sequentially joining with straight lines the following geographical coordinates:53 ° 30' N, 05 ° 30' W53 ° 30' N, 05 ° 20' W54 ° 20' N, 04 ° 50' W54 ° 30' N, 05 ° 10' W54 ° 30' N, 05 ° 20' W54 ° 00' N, 05 ° 50' W54 ° 00' N, 06 ° 10' W53 ° 45' N, 06 ° 10' W53 ° 45' N, 05 ° 30' W53 ° 30' N, 05 ° 30' W;(ii) an area enclosed by sequentially joining with straight lines the following geographical coordinates:54 ° 00' N, 03 ° 50' W54 ° 00' N, 03 ° 20' W54 ° 30' N, 03 ° 40' W54 ° 30' N, 03 ° 50' W54 ° 20' N, 04 ° 00' W54 ° 00' N, 03 ° 50' W.Furthermore, catches retained on board and taken by demersal otter trawls in either or both of the geographical areas indicated in subparagraphs (i) and (ii) shall not be landed unless their percentage composition complies with the conditions laid down in Annex I to Regulation (EC) No 850/98 with respect to towed gears of mesh size range 70 mm to 79 mm.3. By way of derogation from paragraph 1 the use of beam trawls within the area and the period referred to therein shall be permitted provided that:(a) they are of a mesh size range 16 mm to 31 mm or are of a mesh size equal to or greater than 80 mm;(b) they are used only within that part of the area indicated in paragraph 1 to the east of 05 ° 30' W.Article 2Footnote 6 of Annex I to Regulation (EC) No 850/98 shall not apply to ICES division VIIa.Article 3This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall be applicable until 30 April 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 February 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 389, 31.12.1992, p. 1.(2) OJ L 164, 9.6.1998, p. 1.(3) OJ L 125, 27.4.1998, p. 1.(4) OJ L 328, 22.12.1999, p. 9.